Name: COMMISSION REGULATION (EC) No 2171/97 of 31 October 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 191st partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices;  international trade
 Date Published: nan

 Official Journal of the European Communities 1 . 11 . 97L 298 /50 I EN I COMMISSION REGULATION (EC) No 2171/97 of 31 October 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 191st partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, with the tendering procedure for category A and to fix the maximum buying-in price and the quantities which may be accepted into intervention for category C; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate, depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 1956/97 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 2089/97 (6); HAS ADOPTED THIS REGULATION: Article 1 Under the 191st partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 :Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , under each partial invitation to tender in the light of tenders received ; whereas, in accordance with Article 13 (2) of that Regula ­ tion , a decision may be taken not to proceed with the tendering procedure ; whereas, in accordance with Article 14 of that Regulation , only tenders quoting prices not exceeding the maximum buying-in price and not ex ­ ceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; (a) for category A, it has been decided not to proceed with the tendering procedure; (b) for category C:  the maximum buying-in price shall be ECU 261,9 per 100 kg of carcases or half-carcases of quality R3 ,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 2 095 tonnes,  the quantities offered at a price less than or equal to ECU 259,5 shall be multiplied by a coefficient of 50 %,  the quantities offered at a price greater than ECU 259,5 shall be multiplied by a coefficient of 25 % , in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 . Whereas, once tenders submitted in respect of the 191st partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings and prices, it has been decided not to proceed ') OJ L 148 , 28 . 6 . 1968 , p. 24 . 2) OJ L 296, 21 . 11 . 1996, p . 50 . ') OJ L 225 , 4 . 9 . 1993, p . 4 . 4) OJ L 276, 9 . 10 . 1997, p . 34. s) OJ L 159 , 10 . 6 . 1989 , p . 36 . «) OJ L 292, 25 . 10 . 1997, p . 4 . Article 2 This Regulation shall enter into force on 3 November 1997 . 1 . 11 . 97 | EN I Official Journal of the European Communities L 298/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 31 October 1997. For the Commission Franz FISCHLER Member of the Commission